Hines, J.
1 concur in the result reached in this case. I do not place my concurrence upon the grounds set out in the majority opinion. In this case the wife is seeking to set aside a transfer by her of a bond for title which she held to certain lands, the transfer having been made on April 30, 1920, the consideration being natural love and affection. She is likewise seeking to set aside a deed of gift to her husband, the same being dated January 22, 1920. I am of the opinion that the evidence was such as to make it a question of fact whether the duress alleged to have been used by the husband in getting this deed from his wife was known to the grantee; and for this reason T think the court erred in directing a verdict in favor of the defendant. The petition of the wife, brought for the purpose of setting aside these instruments, was filed on July 31, 1928.
There is no restriction upon the power of the wife to make gifts to her husband. When such gifts are made they are not ipso facto void, but may be rendered void at the option of the wife, if induced by undue influence or other 'improper appliances or persuasions. Such gifts will be scrutinized with great jealousy, and, upon the slightest evidence of persuasion or influence, will be declared void, at the instance of the wife or her legal representative, at any time within five years after the making thereof. If proceedings instituted by the wife for the purpose of having such gifts declared void upon the ground that they were obtained b3 duress,-are not brought within this period, the wife will be barred from having them declared void. Civil Code (1910), § 4152; Cain v. Ligon, 71 Ga. *91692 (51 Am. E. 281); Sasser v. Sasser, 13 Ga. 275, 282. The wife’s proceeding to have these instruments set aside because obtained byr duress carnes too late; and for this reason I concur in the result reached in this case. ’